

SHARE REPURCHASE AGREEMENT
 
THIS SHARE REPURCHASE AGREEMENT (this "Agreement"), dated as of October 9, 2007,
is made by and between Micro-Tech Identification Systems, Inc., a corporation
organized and existing under the laws of the State of Nevada, with an address at
1608 W. 2225 S., Woods Cross, UT 84087 (the "Company") and Grand Orient Fortune
Investment, Ltd., a limited liability company organized and existing under the
laws of the British Virgin Islands, with an address at Unit 1B-1806, 32 Baiziwan
Road, Chaoyang District, Beijing 100022, China (the "Stockholder").


WITNESSETH:


WHEREAS, the Stockholder desires to sell to the Company, and the Company desires
to repurchase from the Stockholder, 1,944,444 shares of the Company’s common
stock (the "Shares"), par value $0.001 per share (“Common Stock”);


WHEREAS, the Company’s Board of Directors has approved the Company’s repurchase
of the Shares at a price per share equal the offering price per share of the
Company’s Common Stock to be offered and sold in an offering (the “Offering”) of
a minimum of $3,000,000 and a maximum of $8,000,000 of the Company’s securities
exempt from securities registration afforded by the provisions of Section 4(2)
of the Securities Act of 1933, as amended (the “Securities Act”), or Regulation
D promulgated thereunder.


NOW, THEREFORE, in consideration of the mutual covenants contained herein,
intending to be legally bound hereby, the parties agree as follows:


1. Repurchase of the Shares. The Company shall repurchase from the Stockholder,
and the Stockholder shall sell to the Company, all right, title and interest to
the Shares. The Company shall deliver to the Stockholder, in exchange for the
Shares, a cash amount equal to an aggregate of $3,169,444 (the “Purchase
Price”), being the Offering price per share multiplied by the aggregate number
of the Shares.


2. Stockholder’s Representations and Warranties. The Stockholder represents and
warrants to the Company as of the date hereof:


(a) Stockholder beneficially owns and has the unrestricted right (other than as
such right may be restricted by laws of general application, including the
Securities Act) to transfer the Shares, free and clear of all liens, claims,
charges and other encumbrances.


(b) Stockholder has full right, power and authority to enter into this Agreement
and to transfer the Shares in accordance with the terms of this Agreement, and
this Agreement constitutes a legal, valid and binding obligation of Stockholder.


(c) Stockholder has not assigned or transferred any interest in any of the
Shares, or entered into any agreement the effect of which is to modify the
rights of the holder of the Shares.
 

--------------------------------------------------------------------------------


 
(d) Stockholder acknowledges and represents that the Company is not a fiduciary
of Stockholder and that Stockholder and the Company have entered into the
transactions that are the subject of this Agreement at arms' length.


(e) Stockholder is not currently acting as an agent of the Company, or as an
underwriter or a dealer with respect to (or participating in a distribution of)
any securities of the Company and has not offered the Shares for sale to
investors or otherwise participated in the Offering.


(f) Stockholder has not offered or sold any shares of capital stock of the
Company by any form of general solicitation or general advertising.


(g) Stockholder is relying on his business or financial experience or the
business or financial experience of Stockholder’s professional advisors who are
unaffiliated with the Company, in determining whether to enter into this
Agreement and to transfer the Shares to the Company pursuant to the Company.


(h) Stockholder is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.


(i) The Company has made it’s officers and directors available to Stockholder to
answer questions about the Company and its business. Stockholder has conducted
his own investigation, to the extent that the Stockholder has determined
necessary or desirable, regarding the Company and Stockholder has not relied
upon any statements or representations made by the Company or any director,
officer, employee, representative or other advisor of the Company in making its
decision to sell the Shares. Stockholder acknowledges that the Company or its
officers, directors, employees or affiliates may be in possession of material,
nonpublic information regarding the Company. Stockholder agrees to sell the
Shares to the Company pursuant to the terms hereof without access to such
information. Stockholder acknowledges and agrees that no representations or
warranties, whether express or implied, were, or are being, given to Stockholder
by the Company, other than the representations and warranties as are set forth
in Section 3 hereof.


(j) Stockholder has reviewed with its own tax and legal advisors the tax and
legal consequences of the transactions contemplated by this Agreement.
Stockholder relies solely on such advisors and not on any statements or
representations of or of any of the Company’s agents with respect to such tax
and legal consequences. Stockholder understands that Stockholder, and not the
Company, shall be responsible for Stockholder’s own tax and legal liability that
may arise as a result of the transactions contemplated by this Agreement.


(k) Stockholder acknowledges that no representation by the Company is made that
the Purchase Price it is to receive for sale of the Shares under this Agreement
is fair to the Stockholder or equal to any purchase price that may be offered to
other parties, now or in the future, and that such Purchase Price may be greater
or less than the actual fair market value of the Shares. Stockholder
acknowledges that shares of the Company’s common stock may trade at prices
higher than the Purchase Price and that the Company may offer its shares, or
other stockholders of the Company may in the future sell their shares to the
Company or to third parties, at prices higher or lower than the Purchase Price.
Stockholder acknowledges that it will have no future participation in any
Company gains, profits or dividends with respect to the Shares. Stockholder
acknowledges that the Company and its Board of Directors have expressed no
opinion to Stockholder and made no recommendation to Stockholder as to whether
Stockholder should sell the Shares to the Company pursuant to the terms of this
Agreement and that the Company’s Board of Directors has told Stockholder that it
did not request, and did not receive, a fairness opinion from any financial
advisor with respect to the purchase price for the Shares.
 
2

--------------------------------------------------------------------------------


 
3. Company’s Representations and Warranties. The Company represents and warrants
to Stockholder as of the date hereof:


(a) Organization. Each of the Company and its subsidiaries (i) is a duly
organized or formed and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its formation and has the corporate, partnership or limited
liability company power and authority, as applicable, to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage, and (ii) has duly qualified and is authorized to do business
and is in good standing as a foreign corporation, partnership or limited
liability company, as applicable, in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification required, except for those jurisdictions in which failure to be so
qualified would not, individually or in the aggregate, be reasonably expected to
have a material adverse effect on (A) the business affairs, financial condition,
assets, results of operations or prospects of the Company and its subsidiaries,
taken as a whole, whether or not arising in the ordinary course of business, or
(B) the transactions contemplated by, or the Company's ability to perform under,
this Agreement (“Material Adverse Effect").


(b) Corporate Power and Authority. The Company has full corporate power and
authority necessary to (i) execute and deliver this Agreement, (ii) perform its
obligations hereunder, (iii) own and operate its properties and assets and (iv)
carry on its business as presently conducted and as proposed to be conducted.


(c) Authorization. The execution, delivery and performance of this Agreement
(including the purchase of the Shares) have been duly authorized by all
requisite corporate action and no further consent or authorization of the
Company, its Board of Directors or its stockholders is required.


(d) Execution; Binding Agreement. This Agreement has been duly executed and
delivered by the Company and, when this Agreement is duly authorized, executed
and delivered by Stockholder, will be a valid and binding agreement enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity.
 
3

--------------------------------------------------------------------------------


 
(e) Non-contravention. Neither the execution and delivery by the Company of this
Agreement, nor the performance by the Company of any of its obligations
hereunder, nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated herein violates, conflicts with,
results in a breach of, or constitutes a default (or an event which with the
giving of notice or the lapse of time or both would be reasonably likely to
constitute a default) or creates any rights in respect of any Person under (i)
the certificates of incorporation or bylaws (or similar organizational
documents) of the Company or any of its subsidiaries, (ii) any decree, judgment,
order, law, treaty, rule, regulation or determination of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets, (iii) the terms of
any bond, debenture, indenture, credit agreement, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, lease,
mortgage, deed of trust or other instrument to which the Company or any of its
subsidiaries is a party, by which the Company or any of its subsidiaries is
bound, or to which any of the properties or assets of the Company or any of its
subsidiaries is subject, or (iv) any rule or regulation of the NASD or its OTC
Bulletin Board or any rule or regulation of the markets where the Company's
securities are publicly traded or quoted applicable to the Company or the
transactions contemplated hereby.


(f) Required Consents; Permits. No consent, approval, license, authorization,
validation or order of, or filing, recording or registration with, or exemption
by, any court, governmental agency or other body or authority, or any
subdivision thereof, is required to authorize or as a condition to (i) execution
and delivery by the Company of this Agreement or the performance by the Company
of any of its obligations hereunder or (ii) the legality, validity, binding
effect or enforceability of this Agreement.


(g) Legal Proceedings. There is no pending, or to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its subsidiaries or any of its affiliates that could reasonably affect
this Agreement.


(h) Compliance with Securities Laws. The offer and sale of the Shares to the
Company are made in compliance with all Federal and State securities laws.
Neither the Company nor any agent on its behalf has solicited or will solicit
any offers to buy or has offered to sell or will offer to sell all or any part
of the Shares or any other securities to any Person or Persons so as to bring
the sale of Shares to the Company but the Stockholder within the registration
provisions of the Securities Act.


(i) Non-Public Information; General Sollicitation. The Company has not furnished
to Stockholder any material non-public information concerning the Company.


(j) Fairness of Stock Price. The Company has considered and agrees that the
Purchase Price is fair to the Company and its stockholders.
 
4

--------------------------------------------------------------------------------


 
4. Closing.


(a) The closing of the sale and repurchase of the Shares shall take place at the
offices of Hodgson Russ LLP, 1540 Broadway, 24th Floor, New York, NY 10036, at
10:00 a.m. on September __, 2007, or at such other time and place as the Parties
shall agree (which time and place are designated as the “Closing,” and such
date, the “Closing Date”); provided, however, that the Closing of the sale and
repurchase of the Shares shall occur not later than October ___, 2007.


(b) At the Closing, the Stockholder shall deliver to the Company:


(i) a certificate or certificates representing the Shares, duly endorsed in
blank or accompanied by duly executed stock power or other instrument of
transfer, in proper form for transfer, free and clear of all liens, charges,
claims or other encumbrances of any nature; and


(ii) an executed copy of the Put/Call Agreement between the Company and the
Stockholder, in the form attached hereto as “Exhibit A” (the “Put/Call
Agreement”), pursuant to which (A) the Company shall have the option to
repurchase 972,222 additional shares (the “Additional Shares”) of its Common
Stock from the Stockholder at a per share exercise price equal to the Offering
price, and (B) the Stockholder shall have the right to require the Company to
redeem the Additional Shares at per share redemption price equal to the Offering
price.


(b) At the Closing the Company shall deliver to the Stockholder:


(i) the Purchase Price, by wire transfer of immediately available funds to an
account designated at least three (3) days prior to the Closing (or such lesser
time period as is reasonably practicable); and


(ii) an executed copy of the Put/Call Agreement.


5. Conditions to the Stockholder’s Obligation To Sell. The obligation of the
Stockholder hereunder to issue and sell the Shares at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions; provided, however that these conditions are for the Stockholder’s
sole benefit and may be waived by the Stockholder at any time in its sole
discretion:


(a) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date;
 
5

--------------------------------------------------------------------------------


 
(b) The Company shall have consummated a reverse merger or share exchange with
American International Dairy Holding Co., Inc., a Nevada corporation (“AIDH”),
pursuant to which the business and operations of AIDH shall have become the
primary business and operations of the Company (the “Merger”);


(c) The Company, or AIDH, shall have consummated the Offering;


(d) The Company shall have delivered an executed copy of the Put/Call Agreement
to the Stockholder; and


(e) The Company shall have entered into a Put/Call Agreement with Fortune Land
Holding Ltd., a limited liability company organized and existing under the laws
of the British Virgin Islands (“Fortune”), in substantially the same form
attached hereto as “Exhibit A” (the “Fortune Put/Call Agreement”), pursuant to
which (A) the Company shall have the option to repurchase 972,222 shares (the
“Fortune Shares”) of its Common Stock from Fortune at a per share exercise price
equal to the Offering price, and (B) the Fortune shall have the right to require
the Company to redeem the Fortune Shares at per share redemption price equal to
the Offering price.


6. Conditions To The Company's Obligation To Purchase. The obligation of the
Company hereunder to purchase the Shares is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions; provided, however,
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion:


(a) The representations and warranties of the Stockholder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Stockholder shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Stockholder at or prior to the Closing Date;


(b) The Company shall have consummated the Merger;


(c) The Company, or AIDH, shall have consummated the Offering;


(d) The Stockholder shall have delivered an executed copy of the Put/Call
Agreement to the Company; and


(e) The Company and Fortune shall have entered into the Fortune Put/Call
Agreement.
 
6

--------------------------------------------------------------------------------



 
5. Indemnification.


(a) Indemnification of Stockholder. The Company hereby agrees to indemnify
Stockholder and each of its consultants, agents, attorneys, accountants and
affiliates (each a "Stockholder Indemnified Party") against any claim, demand,
action, liability, damages, loss, cost or expense (including, without
limitation, reasonable legal fees and expenses incurred by such Stockholder
Indemnified Party in investigating or defending any such proceeding) (all of the
foregoing, including associated costs and expenses being referred to herein as a
Proceeding"), that may be incurred that are related, directly or indirectly, to
(i) breach of this Agreement by the Company; (ii) the fairness of this
transaction and this Agreement to the Company; and (iii) any claims related to
the sale or resale of the Shares in violation of state or federal securities
laws.


(b) Indemnification of Company. The Stockholder hereby agrees to indemnify the
Company and each of its officers, directors, consultants, agents, attorneys,
accountants and affiliates (each a "Company Indemnified Party") against any
claim, demand, action, liability, damages, loss, cost or expense (including,
without limitation, reasonable legal fees and expenses incurred by such Company
Indemnified Party in investigating or defending any such proceeding) (all of the
foregoing, including associated costs and expenses being referred to herein as a
Proceeding"), that may be incurred that are related, directly or indirectly, to
breach of this Agreement, or any of the representations or warranties contained
herein, by the Stockholder.


(c) Conduct of Claims. Whenever a claim for indemnification shall arise under
this Section 5 arising out of a third party claim, the party making such a claim
(the "Indemnified Party") shall notify the party from whom such indemnification
is sought (the "Indemnifying Party") in writing of the Proceeding and the facts
constituting the basis for such claim in reasonable detail. The Indemnifying
Party shall have the right, exercisable by giving written notice to an
Indemnified Party after receipt of written notice from such Indemnified Party of
such Proceeding, to assume, at the Indemnifying Party's expense, the defense of
any such Proceeding, with counsel reasonably satisfactory to such Indemnified
Party. The Indemnified Party shall have the right to retain the counsel of its
choice in connection with such Proceeding and to participate at its own expense
in the defense of any such Proceeding; provided, however, that counsel to the
Indemnifying Party shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party. In no event shall
the Indemnifying Party be liable for fees and expenses of counsel (in addition
to any local counsel) other than its own counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section 5 unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.
 
7

--------------------------------------------------------------------------------


 
6. Miscellaneous.


(a) Counterparts. This Agreement may be executed in two or more counterparts and
by the parties in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.


(b) Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without giving effect to principles of conflicts
of law. Both parties hereto agree to submit to the jurisdiction of all New York
courts, including federal courts, and to waive any and all rights under the law
of any jurisdiction to object on any basis to jurisdiction or venue within New
York.


(c) Further Assurances. Each party shall cooperate with, and take such action as
may be reasonably requested by, the other party in order to carry out the
provisions and purposes of this Agreement, generally, and the transactions
contemplated hereunder.


(d) Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of the Agreement, nor shall they affect its
meaning, construction or effect.


(f) Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the parties as to the subject matter hereof and merges with
and supersedes all prior discussions and understandings of any and every nature
among them.




[The remainder of this page is intentionally left blank.]
 
 
8

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 

        MICRO-TECH IDENTIFICATION SYSTEMS, INC..  
   
   
    By:   /s/ Yang, Yong Shan  

--------------------------------------------------------------------------------

Name: Yang, Yong Shan   Title: Chief Executive Officer

 

        GRAND ORIENT FORTUNE INVESTMENT LTD.  
   
   
    By:   [Illegible]  

--------------------------------------------------------------------------------

Name:   Title: 







 
9

--------------------------------------------------------------------------------




Exhibit A


Form of Put/Call Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

